Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/25/2020.  In the Amendment, Applicant amended claims 1, 6, 9, 11, 16 and 21.  Claims 2, 4-5, 12, 14-15, 17 and 19-20 are cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112(b) or 35 U.S.C § 112(pre-AIA ), second paragraph.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 3, 6-11, 13, 16, 18 and 21-29 (renumbered 1-20) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 09/29/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Knocks et al. (US PGPUB 2013/0343597, hereinafter Knocks), in view of Polavarapu et al. (US PGPUB 2018/0122078, hereinafter Polavarapu) and in view of Huang et al. (US PGPUB  view of Kuspa et al. (US PGPUB 2013/0124984, hereinafter Kuspa). 
	The invention is directed: automatically generating overlapping portions of video using acyclic graph to identify the plurality of edges that connecting to the plurality of nodes, wherein the acyclic graph is traversed to identify a path of traversal resulting in a longest length for the stitched media content item. 

 	The closest prior arts are Knocks et al. (US PGPUB 2013/0343597, hereinafter Knocks), in view of Polavarapu et al. (US PGPUB 2018/0122078, hereinafter Polavarapu) and in view of Huang et al. (US PGPUB 2013/0071031, hereinafter Huang) and further in view of Kuspa et al. (US PGPUB 2013/0124984, hereinafter Kuspa) are generally directed to various aspect of method, system, and non-transitory computer-readable medium for identified based on video graph data which is identified information associated with a first element of video content is received, and corresponding video graph data is obtained, and determine whether other elements of video content that are similar to the first element of video content are identified based on the obtained video graph data and then stitched/merged video content from multiple overlapping and instruct acyclic graph.

However, none of Knocks, Polavarapu,  Huang and Kuspa teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 16. For examples, it failed to teach generating, by the computing system, a directed acyclic graph based on the one or 

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 16 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 16. 
	The dependent claims depending upon claims 1, 11 and 16 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163